DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Original specification does not disclose or explain “A computer system, comprising: a first apparatus for expansion device retention… a second apparatus for expansion device retention…” in claims 7 and 13.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“A computer system, comprising: a first apparatus for expansion device retention… a second apparatus for expansion device retention…” in claims 7 and 13.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“release mechanism” in claim 1,
“first release mechanism” in claim 7,
“second release mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 6, 7, 12-14 recite “temporarily fastening”. It’s not clear what the scope of “temporarily” is. A screw can be considered “temporarily” fastening a structure when a user/technician decided to unscrew the screw. Further clarification is required. In order to examine this application, examiner will consider the limitation as just “fastening”.
	Claims 2-6 depends on claim 1.
	Claims 8-20 depends on claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4, 7-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2006/0018086).
	Regarding claim 1 as best understood, Liu discloses an apparatus (Figs. 2A~6B) for expansion device retention, comprising: a fastenable body (body of 30, Figs. 2A, 2B, 4A, 4B) capable of temporarily fastening to an expansion slot (20, Figs. 2A, 2B, 3A~3C; [0018]) for an expansion device (40, Fig. 5); and a release mechanism (release mechanism of 30, Figs. 2A, 2B, 4A, 4B, 6A, 6B) affixed to the fastenable body, which when actuated, unfastens the fastenable body from the expansion slot (can be unfastened when actuated based on the structure shown in Figs. 2C, 4A, 4B).
	Regarding claim 2, Liu discloses the apparatus of claim 1, and Liu further discloses wherein the release mechanism comprises a hockey stick latch (36, 37, Figs. 4A~6B) configured to lodge against a hockey stick feature (shape forming 42, Fig. 5; can also refer to hockey stick feature on 2 in Fig. 1A prior art) of the expansion device, when the expansion device is installed at the expansion slot (as shown in Fig. 5; [0019]: “…for fastening…reliably secured…” ).
	Regarding claim 3, Liu discloses the apparatus of claim 2, and Liu further discloses wherein the release mechanism further comprises one selected from a group consisting of a release lever (same as 312, Figs. 4A, 6A, 6B) and a release button, which when actuated, dislodges the hockey stick latch from the hockey stick feature of the expansion device (as shown in Fig. 6A; also see [0021]: “…flexing of the latch 312…removing the adapter card 40…”).
	Regarding claim 4, Liu discloses the apparatus of claim 3, and Liu further discloses wherein the fastenable body comprises a bowed side (32, Fig. 4B) and an unbowed side (33, Fig. 4B) oppositely disposed to the bowed side, wherein the bowed side applies a force keeping the unbowed side fastened to the expansion slot (as shown in Fig. 2B; [0018]: “…the first and second guide members 32 and 33 are matingly fastened in the first and second recesses 22 and 23…”; also claim 5: “…sufficient snapping force to fasten the frame…”), wherein, when actuated, the one selected from the group consisting of the release lever and the release button further relieves the force keeping the unbowed side fastened (inherent feature of the structure).

	Regarding claim 7 as best understood, Liu discloses a computing system (abstract: microcomputer), comprising: a printed circuit board (abstract: motherboard); a first expansion slot (20, Figs. 2A, 2B, 3A~3C) mounted on the printed circuit board (abstract: An expansion slot mounted on a motherboard of a microcomputer…); a first expansion device (40, Fig. 5) installed at the first expansion slot and comprising a hockey stick feature (shape forming 42, Fig. 5; can also refer to hockey stick feature on 2 in Fig. 1A prior art); and a first apparatus (Figs. 2A~6B) for expansion device retention, comprising: a first fastenable body (body of 30, Figs. 2A, 2B, 4A, 4B) capable of temporarily fastening to the first expansion slot; and a first release mechanism (release mechanism of 30, Figs. 2A, 2B, 4A, 4B, 6A, 6B) affixed to the first fastenable body, which when actuated, unfastens the first fastenable body from the first expansion slot (can be unfastened when actuated based on the structure shown in Figs. 2C, 4A, 4B).
	Regarding claim 8, Liu discloses the computing system of claim 7, and Liu further discloses wherein the first release mechanism comprises a hockey stick latch (36, 37, Figs. 4A~6B) configured to lodge against the hockey stick feature of the first expansion device (shape forming 42, Fig. 5; can also refer to hockey stick feature on 2 in Fig. 1A prior art).
	Regarding claim 9, Liu discloses the computing system of claim 8, and Liu further discloses wherein the first release mechanism further comprises one selected from a group consisting of a release lever (same as 312, Figs. 4A, 6A, 6B) and a release button, which when actuated, dislodges the hockey stick latch from the hockey stick feature of the first expansion device (as shown in Fig. 6A; also see [0021]: “…flexing of the latch 312…removing the adapter card 40…”).
	Regarding claim 10, Liu discloses the computing system of claim 9, and Liu further discloses wherein the first fastenable body comprises a bowed side (32, Fig. 4B) and an unbowed side (33, Fig. 4B) oppositely disposed to the bowed side, wherein the bowed side applies a force keeping the unbowed side fastened to the first expansion slot (as shown in Fig. 2B; [0018]: “…the first and second guide members 32 and 33 are matingly fastened in the first and second recesses 22 and 23…”; also claim 5: “…sufficient snapping force to fasten the frame…”), wherein, when actuated, the one selected from the group consisting of the release lever and the release button further relieves the force keeping the unbowed side fastened (inherent feature of the structure).
	Regarding claim 17, Liu discloses the computing system of claim 7, and Liu further discloses wherein the printed circuit board is one selected from a group consisting of a main system board (same as motherboard mentioned in the abstract) and an interconnection board.
	Regarding claim 18, Liu discloses the computing system of claim 7, and Liu further discloses wherein the first expansion slot mechanically and electrically couples the first expansion device and the printed circuit board (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
	Regarding claim 6 as best understood, Liu teaches the apparatus of claim 3, and Liu teaches wherein the fastenable body comprises a retaining tooth (same as hook 35 on 32, Fig. 2C, 4B) facilitating a temporary fastening of the fastenable body to the expansion slot ([0018]).
Liu only teaches the retaining tooth, but not retaining teeth. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retaining teeth in Liu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having more than one tooth provide better grip and securement of the fastenable body onto the expansion slot, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 12 as best understood, Liu teaches the computing system of claim 9, and Liu teaches wherein the first fastenable body comprises a retaining tooth (same as hook 35 on 32, Fig. 2C, 4B) facilitating a temporary fastening of the first fastenable body to the first expansion slot ([0018]).
Liu only teaches the retaining tooth, but not retaining teeth. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retaining teeth in Liu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having more than one tooth provide better grip and securement of the first fastenable body onto the first expansion slot, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 13 as best understood, Liu teaches the computing system of claim 7. Liu does not explicitly teach a second expansion slot mounted on the printed circuit board; a second expansion device installed at the second expansion slot; and a second apparatus for expansion device retention, comprising: a second fastenable body capable of temporarily fastening to the second expansion slot; and a second release mechanism affixed to the second fastenable body, which when actuated, unfastens the second fastenable body from the second expansion slot. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second expansion slot mounted on the printed circuit board; a second expansion device installed at the second expansion slot; and a second apparatus for expansion device retention, comprising: a second fastenable body capable of temporarily fastening to the second expansion slot; and a second release mechanism affixed to the second fastenable body, which when actuated, unfastens the second fastenable body from the second expansion slot in Liu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, having additional expansion slot, additional expansion device, and additional apparatus as the first expansion slot, the first expansion device, and the first apparatus allow the printed circuit board to mount additional adapter cards for additional function of the computer system, which yields predictable results to one of ordinary skill in the art.
	The modified Liu above does not teach the second expansion device lacking the hockey stick feature; an attachable hockey stick fastened to the second expansion device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second expansion device lacking the hockey stick feature; an attachable hockey stick fastened to the second expansion device in Liu, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, a formerly known integral expansion device comprising a hockey stick feature is now separated into an expansion device and an attachable hockey stick, which allow an expansion device without a hockey stick feature to be compatible with the apparatus for expansion device retention, which yields predictable results to one of ordinary skill in the art.
Regarding claim 14 as best understood, Liu teaches the computing system of claim 13. Liu does not teach wherein the attachable hockey stick comprises retaining teeth facilitating a temporary fastening of the attachable hockey stick to the second expansion device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the attachable hockey stick comprises retaining teeth facilitating a temporary fastening of the attachable hockey stick to the second expansion device in Liu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, adding retaining teeth provide good grip and securement to the second expansion device and this yields predictable results to one of ordinary skill in the art.
Regarding claim 15, Liu teaches the computing system of claim 13, and Liu further teaches wherein the second release mechanism comprises a hockey stick latch (same as 36, 37, Figs. 4A~6B; note again duplication of the first apparatus was established in above claim 13) configured to lodge against a hockey stick shaped notch of the attachable hockey stick (same as shape forming 42, Fig. 5; can also refer to hockey stick shaped notch on 2 in Fig. 1A prior art).
	Regarding claim 16, Liu teaches the computing system of claim 15, and Liu further teaches wherein the second release mechanism further comprises one selected from a group consisting of a release lever (same as 312, Fig. 4A, 6A, 6B; note again duplication of the first apparatus was established in above claim 13) and a release button, which when actuated, dislodges the hockey stick latch from the hockey stick shaped notch of the attachable hockey stick (as shown in Fig. 6A; also see [0021]: “…flexing of the latch 312…removing the adapter card 40…”).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Examiner’s Official Notice (EON).
	Regarding claim 19, Liu teaches the computing system of claim 7. Liu does not explicitly teach wherein the first expansion slot is of a peripheral component interconnect express (PCIe) type, wherein the first expansion device further comprises an edge connector of the PCIe type, wherein the edge connector mates with the first expansion slot. However, the Examiner hereby takes Official Notice of the conventionality of the first expansion slot is of a peripheral component interconnect express (PCIe) type, wherein the first expansion device further comprises an edge connector of the PCIe type, wherein the edge connector mates with the first expansion slot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Liu since doing so would, predictably, allow common type expansion cards, i.e. PCIe type, to be compatible with the computer system.
Regarding claim 20, Liu teaches the computing system of claim 7. Liu does not explicitly teach wherein the computing system is one selected from a group consisting of a desktop computer and a server. However, the Examiner hereby takes Official Notice of the conventionality of the computing system is one selected from a group consisting of a desktop computer and a server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Liu since doing so would, predictably, allow the computer system to be used in a common usage setting, such as desktop computer or a server.

Allowable Subject Matter
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lai (US 7160126), Tang (US 7121862), Yu (US 6375486), Li (US 7946875), Ma (US 6210195), Hsiao (US 6884100), and Conway (US 6902419) disclose an apparatus for expansion device retention, comprising: a fastenable body; and a release mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841